Opinion by
White, P. J.
§ 63. Repeal of statute; effect of, upon case pending on appeal. Lott brought this suit, under article 4258 of the Revised Statutes, to recover the penalty of $500 for an • overcharge of passenger fare. He recovered judgment before the passage of the act of April 10, 1883, which repealed said article, as held in Etter v. R. R. Co., ante, p. 48. Held, that the repeal of article 4258, pending the *52appeal of the case in this court, must terminate the suit. That article denounced a penalty, and it was within the power of the legislature to repeal it, and thereby remit any forfeiture incurred thereunder that had not been recovered and actually paid. If the law which creates a penalty is repealed, after the repealing law takes effect, no further proceedings can be taken to enforce the penalty. A penal action cannot be maintained after the repeal of the statute creating the penalty sought to be recovered. And, if a case is appealed, and, pending the appeal, the law is changed, the appellate court must dispose of the case under the law in force when its decision is rendered. [Etter v. R. R. Co. ante, p. 48; Cooley on Const. Lim. 477; Wade on Retroactive Laws, § 301; Wall v. The State, 18 Tex. 683; Sheppard v. The State, 1 Tex. Ct. App. 522; Hubbard v. The State, 2 Tex. Ct. App. 506; Halpin v. The State, 5 Tex. Ct. App. 212.]
December 8, 1883.
Reversed and dismissed.